538 F.2d 670
UNITED STATES of America, Plaintiff-Appellee,v.Ruben ROJAS, Defendant-Appellant.
No. 76-2451

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 10, 1976.
Bennie E. Ray, Brownsville, Tex., for defendant-appellant.
Edward B. McDonough, Jr., U. S. Atty., Mary L. Sinderson, George A. Kelt, Jr., Asst. U. S. Atty., Houston, Tex., Robert A. Berg, Asst. U. S. Atty., Corpus Christi, Tex., James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before AINSWORTH, CLARK and RONEY, Circuit Judges.
PER CURIAM:


1
The search of appellant's vehicle took place at the Sarita checkpoint which was the subject of Sifuentes v. United States, affirmed sub nom., United States v. Martinez-Fuerta, --- U.S. ----, 96 S.Ct. 3074, 49 L.Ed.2d --- (1976).  The officer had probable cause to search the car after he detected the car interior smelled of alcohol and marijuana.  The judgment of the district court finding appellant guilty of possession of marijuana with intent to distribute is affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I